DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 4/14/2022. Claims 1-8, 10-18, and 20-22 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 8-11, filed 4/14/2022, regarding the 112 rejection of Claim 11, have been fully considered and are persuasive. The rejection has been withdrawn in view of the amended claim.
Applicant's arguments, see pages 8-11, filed 4/14/2022, regarding the 103 rejections of Claims 1-20, have been fully considered and are persuasive.  The rejections have been withdrawn and the claims are now in condition for allowance.

Allowable Subject Matter
Claims 1-8, 10-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, although the closest prior art of record (such as Holloway et al., (WO 2017194976 A1), KR4674 (KR 102084674 B1), Lawbaugh et al., (US 20190370866 A1), and Stocker (WO 2017167399 A1)) teaches A system, comprising: a plurality of first building components, each first building component having at least one first unique identifier; a private local blockchain implemented by the plurality of first building components, the private local blockchain including: a device ledger that maintains a data structure indicating each first building component of the plurality of first building components; a transaction ledger that maintains a plurality of blocks, each block corresponding to a transaction between at least two first building components of the plurality of first building components, each block including the at least one first unique identifier of the corresponding first building component and a timestamp of the corresponding transaction; a transaction processor that generates at least one block by executing a predetermined hash function using a previous block; and a local rule engine defining one or more rules used to evaluate the transaction of one or more blocks; a second building component having at least one second unique identifier; and a client device that identifies the at least one second unique identifier of the second building component and provides the at least one second unique identifier to the private local blockchain, the private local blockchain uses the at least one second unique identifier and the local rule engine to determine to add the second building component to the device ledger.
However, none of the prior art, alone or in combination teaches and comprising at least one of an actuator or an HVAC component; the private local blockchain uses a second sensor to monitor a state of at least one first building component of the plurality of first building components, evaluates a smart contract responsive to the sensor indicating that the at least one first building component has a failure state, and generates a service request based on the evaluation in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497